Title: To Benjamin Franklin from John Bondfield, 7 April 1778
From: Bondfield, John
To: Franklin, Benjamin


Honored Sir
Bordeaux 7 Ap 1778
Mr. Cooper having given me Mr. Hancocks Letter to you in his favor for my perusal in virtue and on the strength of the Contents I have and shall advance to the young Gentleman the Nessessaries he stands in need off which I hope will meet with your approbation. I am most respectfully Your honors Most Obedient Servant
John Bondfield
Paris The Honble Benj Franklin Esq
 
Addressed: The Honble. Benjamin Franklin Esq. / at / Paris
Endorsed: Various Recommendations of Mr Cooper
Notation: John Bondfiel 7. Ap. 1778.
